Case 5:20-cv-00768-TJH-PVC Document 126 Filed 06/25/20 Page 1 of 2 Page ID #:2332
 Case 5:20-cv-00768-TJH-PVC Document 126 Filed 06/25/20 Page 2 of 2 Page ID #:2333



 1         4.    A notation for any criminal charges that were dismissed; and
 2

 3         5.    A legend defining all abbreviations used, particularly for abbreviations in
 4               the immigration history and criminal history sections.
 5

 6   All subsequent spreadsheets shall, also, include the above information.
 7

 8   IT IS SO ORDERED.
 9

10   Date: June 25, 2020
11                                             __________________________________
12                                                    Terry J. Hatter, Jr.
13
                                               Senior United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                       Order – Page 2 of 2
